Citation Nr: 0606979	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-32 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for colon cancer.

2.  Entitlement to service connection for liver cancer.

3.  Entitlement to service connection for non-Hodgkin's 
lymphoma.

4.  Entitlement to service connection for kidney neoplasm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1967 with a tour in the Republic of Vietnam from 
August 1965 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Chicago, Illinois, which denied service connection for the 
following: colon cancer, liver cancer, non-Hodgkin's 
lymphoma, and a right kidney neoplasm.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish all claims decided herein; all reasonable 
development necessary for the disposition of the instant case 
has been completed.

2.  Service medical records do not show any findings 
attributed to colon cancer during service; post service, 
diagnosis of colon cancer was made in August 1999, 
approximately 32 years after service, and the preponderance 
of the evidence is against a nexus between current diagnosis 
of metastatic colon carcinoma to the liver (claimed as colon 
cancer) during service.

3.  Service medical records do not show any findings 
attributed to liver cancer during service; post service, 
diagnosis of metastasis to liver of colon cancer was made in 
September 2001, approximately 34 years after service, and the 
preponderance of the evidence is against a nexus between 
current diagnosis of metastatic colon carcinoma to the liver 
(claimed as liver cancer), during service.

4.  Service medical records do not show any findings 
attributed to non-Hodgkins lymphoma during service; there is 
no competent evidence that shows a current diagnosis of a 
non-Hodgkins lymphoma disability.

5.  Service medical records do not show any findings 
attributed to a kidney neoplasm during service; post service, 
there is no competent evidence that shows a current diagnosis 
of a right kidney neoplasm disability that is linked to 
service.


CONCLUSIONS OF LAW

1.  Service connection for colon cancer, to include as 
secondary to exposure to an herbicide agent, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).

2.  Service connection for liver cancer, to include as 
secondary to exposure to an herbicide agent, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).

3.  Service connection for non-Hodgkins lymphoma, to include 
as secondary to exposure to an herbicide agent, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).

4.  Service connection for a right kidney neoplasm, to 
include as secondary to exposure to an herbicide agent, is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in January 2003, two months 
before the initial rating decision.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The RO sent a second VCAA 
notice, which is without a date stamp, but appears to have 
been sent in April 2005, as indicated on a deferred rating 
decision dated in April 2005, which directly precedes the 
notice in the claims file.  Collectively, the VCAA notices 
comply with all four requirements in 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), in that the letters (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claims; (2) inform the 
claimant about the information and evidence the claimant is 
expected to provide; (3) inform the claimant about the 
information and evidence that VA will attempt to provide on 
his behalf; and (4) request the claimant provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

The Board concludes that the discussions in the March 2003 
rating decision, the September 2003 Statement of the Case 
(SOC), and the Supplemental Statement of the Case (SSOC) 
dated in February and November 2005, adequately informed the 
veteran of the information and evidence needed to 
substantiate his claims.  He was advised that VA would assist 
him in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate the claims addressed in 
this decision and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records and the 
veteran indicated in November 2005 that he had no further 
information.  The medical evidence is sufficient to resolve 
the issues in this case; there is no further duty to provide 
a medical examination or opinion.  38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board further finds 
that, in the absence of any competent evidence of any 
abnormal findings indicative of or attributed to an injury or 
chronic disease, including colon cancer, liver cancer, non-
Hodgkin's lymphoma, and a kidney neoplasm, during service or 
for many years thereafter, and with no competent evidence 
that suggests a nexus between these diseases and any remote 
incident of service, including exposure to herbicides, a 
medical examination and/or opinion is not warranted with 
respect to the claims for service connection for colon 
cancer, liver cancer, non-Hodgkin's lymphoma, and a kidney 
neoplasm.  Id; see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); compare Duenas v. Principi, 18 Vet. App. 
512 (2004).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to the claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 
384 (1993).


Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 1131 (West 2002 & Supp. 
2005).  To demonstrate a chronic disease in service, a 
combination of manifestations must be shown that is 
sufficient to identify the disease entity and there must be 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2005).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.   Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, including malignant tumors, 
service connection may be granted on a presumptive basis if 
disability is manifested to a compensable degree within a 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42600, at 42606-07 (June 24, 2002).  

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, his contentions, as presented in the veteran's 
written statements, informal hearing presentations, and 
statements of his accredited representative; private 
treatment records/reports, and VA examination reports.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Colon Cancer and Liver Cancer

A review of the record indicates that service connection is 
not warranted for either colon cancer or liver cancer, as 
there is no evidence of either disease in service, or within 
one year of service discharge, and no competent evidence that 
links the diseases to service.  

There are no findings attributed to either colon cancer or 
liver cancer in the veteran's service medical records, 
including a physical examination completed at the time of the 
veteran's release from active duty in January 1967.  
Establishing "direct" service connection for a disability 
which has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Post-service records 
show in August 1999, the veteran's stool was positive for 
guaiac and a colonoscopy was performed, which revealed an 
irregular polypoid lesion at 25 centimeters, broad based, 
with the appearance of polypoid carcinoma.  A biopsy 
confirmed the veteran had colon cancer.  Treatment for colon 
cancer ensued with a left hemicolectomy, but in September 
2001, doctors diagnosed metastasis to the liver of colon 
cancer.  As such, there is competent evidence that the 
veteran has a current disability of colon cancer and liver 
cancer.  Further, neither colon cancer nor liver cancer was 
shown within one year of service discharge, so as to permit a 
grant of service connection for a chronic disease on a 
presumptive basis.

With regard to nexus evidence, the veteran contends that his 
colon cancer and liver cancer are the result of exposure to 
herbicides in Vietnam.  His service in Vietnam is not in 
controversy, as his service personnel records, as well as the 
National Personnel Records Center, confirm that he served 
there.  It is noteworthy that private medical records dated 
to July 2004, reflect the veteran's most current 


diagnosis is metastatic colonic carcinoma to the liver, 
status post FOLFOX-4 regimen.   Thus, it appears that the 
veteran's colon cancer is his primary cancer and it 
metastasized to his liver.  See Dorland's Illustrated Medical 
Dictionary (29th Ed., W.B. Saunders) (metastasis- the 
transmission of disease from one organ or part to another 
directly connected to it).  As such, it would appear that 
liver cancer is secondary to colon cancer.  Nonetheless, VA 
regulations do not include colon cancer or liver cancer 
amongst the list of diseases entitled to presumptive service 
connection based on herbicides exposure.  Moreover, the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
diseases.  Diseases Not Associated with Exposure to Certain 
Herbicide Agents, 67 Fed. Reg. at 42606-07.  Accordingly, 
service connection is not warranted for either colon cancer 
or liver cancer on an herbicides presumptive basis.  

The veteran offers support of a direct service connection by 
submitting a copy of a document that on its face purports to 
be a "classified" report, "not for publication and release 
to the general public," generated within the VA in 1990.  
Evidently, the veteran downloaded the document from a 
nongovernment Internet web site.  Many topics are covered 
within the document, including the usage of Agent Orange in 
Vietnam, health studies, independent studies, and caselaw, 
statutes, and regulations pertaining to veteran's disability 
compensation.  One of the author's conclusions is that it is 
at least as likely as not that liver cancer and colon cancer 
are service-connected.  Based on this document, the veteran 
contends that a remand is appropriate.  The Board considered 
the propriety of a remand, but concludes it is unnecessary.  
The Board does not find the opinion regarding service 
connection of colon cancer and liver cancer to be probative.  
In this regard, the Board notes that the document is not a 
medical treatise and there is no indication that the author 
is a medical professional.  See Mattern v. West, 12 Vet. App. 
222 (1999), (medical treatise evidence can provide important 
support when combined with an opinion of a medical 
professional; see also Wallin v. West, 11 Vet. App, 509 
(1998), (medical treatise evidence could discuss generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based on objective facts).  The Board also notes 
that the document is dated over 15 years ago and as such, is 
of questionable relevance.  As previously discussed, the 
diagnoses of 


colon and liver cancer are too remote from service to 
otherwise warrant further inquiry.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); Wells, 326 F.3d 1381 (Fed. Cir. 
2003).  

The veteran's opinion alone is insufficient to establish a 
nexus between his colon cancer and liver cancer and service.  
As causative factors of a disease amount to a medical 
question, only a physician's opinion would be competent 
evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).  
A claimant's statements as to nexus are entitled to no 
probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994).  
There is no competent evidence to establish a link between 
the veteran's exposure to herbicides and the development of 
colon cancer and liver cancer.  The benefit of the doubt 
doctrine is not for application to the claims for service 
connection for colon cancer and service connection for liver 
cancer because the fair preponderance of the evidence is 
against these claims.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  Consequently, the claims for 
service connection for colon cancer, as well as liver cancer, 
are denied.

Non-Hodgkin's Lymphoma and Kidney Neoplasm

A careful and thorough review of the record fails to reveal a 
current diagnosis for non-Hodgkin's lymphoma or a kidney 
neoplasm.  With non-Hodgkin's lymphoma the record is devoid 
of any "rule out", "questionable", or firm diagnosis of 
the disease.  The record has numerous CAT scans of the 
abdomen and pelvis and multiple ultrasounds of the 
abdomen/pelvis area.  The reports of these examinations 
repeatedly find the kidneys to be unremarkable with only 
minor irregularities in the right kidney.  For example, on a 
CAT scan of the abdomen from August 1999, a "scar mid pole" 
of the right kidney was found.  On another CAT scan of the 
abdomen from November 2001, a "contour defect" was noted in 
the right kidney.  In contrast, interpretation of an October 
2001 ultrasound of the abdomen indicated the kidneys were 
unremarkable.  Interpretation of an October 2003 CAT scan of 
the thorax and abdomen indicated "tiny low attenuation 
nonspecific focus in right 


kidney" and scar unchanged.  In any case, a kidney neoplasm 
is not shown as a diagnosis or as part of clinical history in 
CAT scan reports, ultrasound reports, or clinical records.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110; see 
also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permits payment for disabilities existing on 
and after the date of application for such disorders.  The 
United States Court of Appeals for the Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  

Service medical records also show no findings attributed to 
either non-Hodgkin's lymphoma or a right kidney neoplasm.  
Since the record fails to demonstrate the veteran now has or 
has ever had non-Hodgkin's lymphoma and a right kidney 
neoplasm, the veteran's exposure to herbicides is immaterial, 
as there is no disability to relate to his exposure.  With 
the absence of non-Hodgkin's lymphoma and a right kidney 
neoplasm disability, service connection is not warranted for 
either disorder.  The Board has considered the application of 
reasonable doubt to the veteran's claims, but finds the 
"fair preponderance of the evidence" is against the claims, 
and the benefit of the doubt rule has no application.  
Gilbert, 1 Vet. App. at 56.  Accordingly, service connection 
for non-Hodgkin's lymphoma and a right kidney neoplasm is not 
warranted.  




ORDER

Service connection for colon cancer is denied.

Service connection for liver cancer is denied.

Service connection for non-Hodgkin's lymphoma is denied.

Service connection for a kidney neoplasm is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


